Citation Nr: 1516261	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2014, the Veteran, withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

FINDING OF FACT

The Veteran has experienced continuous bilateral knee pain since his in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are met.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current bilateral knee disability relates to multiple knee issues and injuries while working on aircraft in the military.  Specifically, he asserts that his duties as an aircraft mechanic required him to climb, crawl, and kneel while working on airplanes and other military vehicles.  He further reports that he has had continuous knee pain ever since his in-service knee injuries.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Private and VA treatment records reflect that the Veteran has current diagnoses of arthritis of both knees.  The Veteran also underwent a right total knee replacement in April 2011.  Additionally, the Veteran's February 1974 service separation examination reflects that he injured his knees in 1973 and still had pain.  Therefore, both a current disability and an in-service injury are established.

Regarding nexus, the Veteran has submitted two opinions from his private treatment providers in May 2010 indicating that his current knee disabilities may be related to service.  A VA examiner opined in a July 2010 examination report and a January 2011 addendum that he could not resolve the issue without resort to mere speculation, but similarly indicated that a medical nexus relationship was possible.

The Board finds that the Veteran's statements that he has had bilateral knee pain since his 1973 knee in-service injuries are both competent and credible, as there is no competent medical evidence to the contrary.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a bilateral knee disability are met.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is granted.


____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


